PER CURIAM:
Petitioner seeks mandamus to compel respondents to engage in collective bargaining, contending that respondents are failing to perform their duty under Article I, § 6 (Declaration of Rights), Constitution of Florida 1968, F.S.A.
After hearing argument of counsel on the Petition for Writ of Mandamus, the Court on September 15, 1971, issued its Alternative Writ of Mandamus commanding respondents herein to accept or reject the proposed contract submitted on March 17, 1971, and otherwise engage in good faith collective bargaining with the relator or show cause why Peremptory Writ of Mandamus commanding the same to be done should not issue. Upon consideration of the return to the Alternative Writ of Mandamus, it appears that substantial and numerous issues of fact exist which require the taking of testimony for determination. Florida Appellate Rule 4.5, subd. a (2), 32 F.S.A. provides:
“(2) Writs Raising Issue of Fact Will Not Be Heard. When it appears that an application raises questions of fact which will require the taking of testimony said application will not be entertained by the Court.”
The Court having consistently ruled that it will not entertain a Petition for Writ of Mandamus which raises substantial issues of fact, this case is hereby transferred to the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.
We have not overlooked this Court’s decision in State of Florida ex rel. Soodhalter v. Baker, 248 So.2d 468, which apparently prohibits the transfer to the circuit court under the circumstances here presented. However, we hereby recede from any language in the Soodhalter opinion which could be construed as barring a direct transfer from this Court or a District Court of Appeal when a circuit court has original jurisdiction to entertain the cause.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.